Citation Nr: 0513861	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating from an 
original grant of service connection for degenerative disc 
disease of the lower thoracic spine. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to December 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which established entitlement to 
service connection (noncompensable) for the disability at 
issue.

The veteran had previously been scheduled for hearings before 
the Board in December 2004 and February 2005, and he 
requested postponements in each case.  The case was set for 
another hearing on Tuesday, April 12, 2005, but the veteran 
did not appear.  Notice as to the last scheduled hearing was 
mailed to the veteran's address of record more than one month 
prior to the scheduled hearing date and was not returned as 
undeliverable.  No additional request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2004).

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Along with his substantive appeal received in April 2004, the 
veteran submitted a lumbar spine X-ray report, which revealed 
some pathology pertinent to the lumbar spine.  The Board 
construes the submission as a claim of entitlement to service 
connection for a lumbar spine disorder.  That claim is not 
properly before the Board on this appeal and is referred to 
the RO for disposition as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Neither the pre-amendment nor the amended version of the 
back regulations are more favorable to this veteran's claim 
and both will be considered as applicable.

3.  Medical records pertaining to the thoracic spine reflect 
mild degenerative disc disease of the thoracic spine with 
objective findings supporting normal range of motion without 
pain, normal muscle strength, and no symptoms consistent with 
radiculopathy.  Ankylosis of the thoracolumbar spine is not 
shown.

4.  There is no evidence of incapacitating episodes of 
intervertebral disc disease or combined orthopedic or 
neurological symptoms warranting a higher evaluation.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
degenerative disc disease of the lower thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 
5291, 5293 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 
22, 2002), DCs 5237, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2002 decision, the March 2004 
statement of the case (SOC), and a July 2004 supplemental 
statement of the case (SSOC), that the evidence did not show 
that the criteria for a compensable rating for the disability 
in issue had been met.  The SOC contained the full text of 38 
C.F.R. § 3.159.  In addition, in a letter, dated in January 
2004 (hereinafter "VCAA letter"), the RO notified the 
appellant of the information and evidence the RO would obtain 
and the information and evidence the appellant was 
responsible to provide.  The Board concludes that the 
discussions in the VCAA letter, the RO's decision, the SOC 
and the SSOC, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.

In this case, in the VCAA letter, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all records held by Federal agencies, to include service 
medical or other military records, as well as medical records 
at VA hospitals, and records from any non-Federal sources 
that he identified.  He was notified that it was still his 
responsibility to make sure that the non-Federal records were 
received by VA.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(c)(1-3).  Additional evidence was subsequently 
associated with the claims file.

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.

The Board also notes that the VCAA letter was sent to the 
veteran after to the RO's October 2002 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the January 2004 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
the case was readjudicated both in terms of the Statement of 
the Case of March 2004 and the Supplemental Statement of the 
Case of July 2004 that were provided shortly thereafter to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service VA and non-VA medical records.  
The veteran has been afforded an examination.  Review of the 
July 2002 examination report shows that the veteran's 
complaints were recorded and that his back was thoroughly 
examined.  More recent clinical records have been obtained, 
and there is no medical evidence in the claims file which 
contradicts the findings or diagnosis in the July 2002 
examination report.  Accordingly, there is no basis to find 
that the veteran's examination was inadequate, or that a 
remand for a new examination is required.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 



II.  Evaluation of Degenerative Disc Disease of the Thoracic 
Spine

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

As noted above, the veteran was afforded a VA separation 
physical examination in July 2002.  The veteran reported that 
three years earlier, he was bending at his waist when another 
sailor pushed his fist into the veteran's back.  He reported 
subsequent pain, without interference with range of motion or 
radiation.  He also reported no interference with normal 
activities.  On physical examination, there was no abnormal 
scoliosis, lordosis or kyphosis of the spine and no 
tenderness of the spine or paraspinal musculature.  There was 
no pelvic tilt and the range of motion was normal.  Deep 
tendon reflexes were normal and 2+ bilaterally.  July 2002 X-
rays of the thoracic spine revealed mild degenerative disc 
disease in the lower thoracic spine.  Outpatient treatment 
records through March 2004 were silent as to pertinent 
complaints, treatment or findings.  The veteran did not 
report for a March 2004 primary care examination.

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The timing of this change requires 
the Board to first consider the claim under the pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002).

Under the provisions of Diagnostic Code 5291, in effect 
before September 26, 2003, limitation of motion of the dorsal 
spine, a zero percent evaluation is warranted for slight 
limitation of motion of the dorsal (thoracic) spine, and a 10 
percent evaluation is warranted for severe or moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (in effect before September 26, 2003).

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The Notes following that 
Diagnostic Code indicate that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
DC 5235 to DC 5243, the Board is directed to consider a 
General Rating Formula for Diseases and Injuries of the Spine 
as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Here the veteran does not exhibit symptomatology 
demonstrating or approximating a compensable evaluation under 
any of the foregoing criteria.  It bears emphasis that while 
mild degenerative disc disease was diagnosed at the July 2002 
examination, intervertebral disk pathology, mild or 
otherwise, has not been diagnosed.  The record reflects 
neither any incapacitating episodes nor neurologic or 
orthopedic limitations associated with the service-connected 
disability.  Accordingly, a compensable evaluation is not for 
application under either the former or revised rating 
criteria.  

In addition, while subjective pain was reported at the time 
of the veteran's examination, there was no objective 
manifestation of any functional limitation associated 
therewith, inasmuch as the range of motion was reported as 
entirely normal.  The examiner even expressly reported that 
the veteran performed range of motion testing entirely 
without pain.  Moreover, there is no opinion or other 
evidence offered that the veteran experiences even slight 
limitation of motion of the thoracic spine.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It must be pointed out however, with regard to the case at 
hand, that the clinical evidence does not demonstrate the 
presence of any current functional impairment, such as 
limited movement, resulting from the veteran's service 
connected thoracic spine disability, nor does it demonstrate, 
by means of notations reflecting facial expression or wincing 
on pressure or manipulation, the presence of pain on motion.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joint.  As such 
clearly establishes that ankylosis is not present, the 
criteria set forth in pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to increased (compensable) evaluation for 
degenerative disc disease  of the thoracic spine is denied. 



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


